FILED
                             NOT FOR PUBLICATION                            JAN 10 2012

                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS


                             FOR THE NINTH CIRCUIT

In the Matter of: ROBERT LEE HAYES,              No. 10-35873

               Debtor.                           D.C. No. 3:10-cv-05116-BHS


ROBERT LEE HAYES,                                MEMORANDUM *

               Appellant,

  v.

ALLAN KANOUFF;
RAEANN NELSON,

               Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                            Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Robert Lee Hayes appeals pro se from the district court’s judgment

affirming the bankruptcy court’s summary judgment determining that sanctions

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
previously imposed by the Washington state court were nondischargeable. We

have jurisdiction under 28 U.S.C. § 158(d). We review decisions of the

bankruptcy court independently without deference to the district court’s

determinations. Leichty v. Neary, (In re Strand), 375 F.3d 854, 857 (9th Cir.

2004). We affirm.

      The bankruptcy court properly concluded that the sanctions imposed by the

Washington state court constituted nondischargeable debt under 11 U.S.C.

§ 523(a)(6), given the state court findings that Hayes’s actions were willful and

malicious. See Papadakis v. Zelis (In re Zelis), 66 F.3d 205, 209 (9th Cir. 1995)

(giving preclusive effect to state court findings to satisfy the elements of

nondischargeability).

      The bankruptcy court did not abuse its discretion in taking judicial notice of

the sanctions orders. See Fed. R. Evid. 201(b)(2); see also United States v.

Daychild, 357 F.3d 1082, 1099 n.26 (9th Cir. 2004). Further, the bankruptcy court

did not abuse its discretion by staying discovery pending the outcome of the

parties’ dispositive motions. See Fed. R. Civ. P. 26(c); Wood v. McEwen, 644 F.2d

797, 801-02 (9th Cir. 1981) (trial court may stay discovery for good cause).

      Hayes’s remaining contentions are unpersuasive.

      AFFIRMED.



                                           2                                    10-35873